Title: From John Adams to Alexander Bryan Johnson, 26 March 1823
From: Adams, John
To: Johnson, Alexander Bryan



Dear Sir
Quincy March 26th. 1823.

I begin my letter, as you end yours of March 13th. with the word Amen. I admire your liberal philosophy and the large scale of your Religion, I cannot conceive however in your preferance in Presbyterianism, the presbytery have too much priestly Authority in matters of faith, like that which is claimed by the Episcopal Church, And the doctrines of both the Churches are too Calvinistical for me, as well as two hierarchical. I believe I go the whole length with you in your expansive benevolence in religious matters,—I have immortalized my name to a motion in our late Convention in this State, that, “all men of all religions, behaving peaceably and submitting to the laws should injoy equal privileges, civil, and religious in society.” The Convention did not agree to my motion, but I am the more proud of it for that.
 You sport very pleasantly with prejudices, and with great reason, but I believe that you have stronger and earlier prejudices in favour of the blooming charmes of your Abigail, than for the fading laurels of her withered old Grand father.—
In Voltaires works you will find an inexhaustible source of entertainment; you will find chaff, and trash, and froth, and filth; this you will dispise and pass over, but if you think fit to amuse yourself even one moment with these, you will find sparkles of wit, no man who ever lived had so much wit as Voltaire, his wit has attracted readers in all nations and have enabled him to propagate the spirit of toleration in religion more than all the other writers in the eighteenth century.—he was a Napolian in literature—It seemes as if providence made it a rule never to give us a great Man capable of doing as great good, without vices, follies, and extravagances which occasions what we call great evils, the progress of a great Man through the world scatters desolation at the same time that it bestows great blessings. A future state will  set all right. without the supposition of a future State, I can make nothing of this Universe, but a Chaos notwithstanding its stupendous magnificience and apparant sublime order. Next to Voltaire in Wit, and trash, is Dr. Swift.
Of the venerable Bede I know little or nothing, excepting, that he published a criticism of the paraphrases of Erasmus who answered him, and convicted him of having advanced in his miserable libel, one hundred and eighty one lies, two hundred and ten calumnies, and forty seven blasphemies—
love to all the family —from your decriped correspondent


John Adamsby proxyLouisa C. Smith